Case 1:19-cv-00072-DKW-WRP Document 53 Filed 12/03/19 Page 1 of 3       PageID #: 353




  PAUL S. AOKI               1286
  Acting Corporation Counsel

  TRACY S. FUKUI             7111
  MITSUKO TAKAHASHI 9141
  Deputies Corporation Counsel
  City and County of Honolulu
  530 South King Street, Room 110
  Honolulu, Hawai‘i 96813
  Telephone: (808) 768-5236 / (808) 768-5111
  Facsimile: (808) 768-5105
  Email: tracy.fukui@honolulu.gov / mitsuko.takahashi@honolulu.gov

  Attorneys for Defendants
  CITY AND COUNTY OF HONOLULU,
  JONATHAN FRYE, DYLAN SHATTO,
  MARVIN PARENGIT, AND BARBARA DELAFORCE

                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

  IRIS SANCHEZ, individually, and as      CIVIL NO. CV19-00072 DKW/WRP
  Successors in Interest to PEKELO
  SANCHEZ, deceased, individually,        STIPULATION FOR DISMISSAL
                                          WITH PREJUDICE OF ALL
              Plaintiffs,                 CLAIMS AND PARTIES AND
                                          ORDER
        vs.

  THE CITY AND COUNTY OF
  HONOLULU, a municipal corporation;
  OFFICER JONATHON FRYE;
  OFFICER DYLAN SHATTO;
  OFFICER MARVIN PARENGIT;
  OFFICER BARBARA DELAFORCE
  and DOES 1-10, Inclusive,

              Defendants.
                                          Trial Date: August 3, 2020.
Case 1:19-cv-00072-DKW-WRP Document 53 Filed 12/03/19 Page 2 of 3         PageID #: 354




             STIPULATION FOR DISMISSAL WITH PREJUDICE
                OF ALL CLAIMS AND PARTIES AND ORDER

        Pursuant to Federal Rules of Civil Procedure Rule (“FRCP”) 41(a)(1)(A)(ii)

  and Local Rule 41.1, Plaintiff IRIS SANCHEZ, individually, and as Successors in

  Interest to PEKELO SANCHEZ, deceased, individually (“Plaintiff”), by and

  through her attorneys, hereby stipulates that all remaining claims and parties in

  Plaintiff’s First Amended Complaint are hereby DISMISSED WITH PREJUDICE.

  The City Defendants stipulate to withdrawing or refraining from filing the Motion

  for FRCP Rule 11 Sanctions that was served on Plaintiff on November 20, 2019,

  pursuant to FRCP Rules 5 and 11(c)(2).

        All appearing parties have signed this stipulation and each party shall bear

  their own attorneys’ fees and costs. As a result of this Stipulated Dismissal, this

  action is concluded in toto. No other claim and/or party remains.

        DATED: Honolulu, Hawai‘i, November 29, 2019.


                                   /s/ Aaron K. Wills
                                   AARON K. WILLS
                                   ERNESTO M. GANADEN
                                   PETER LAURENCE CARR IV
                                   Attorneys for Plaintiff
                                   IRIS SANCHEZ, individually, and as Successors
                                   in Interest to PEKELO SANCHEZ, deceased,
                                   individually


  Iris Sanchez, et al. v. City and County of Honolulu, et al. Civil No. CV19-00072
  DKW/WRP; Stipulation for Dismissal With Prejudice of All Claims and All
  Parties and Order
                                           -2-
Case 1:19-cv-00072-DKW-WRP Document 53 Filed 12/03/19 Page 3 of 3         PageID #: 355




        DATED: Honolulu, Hawai‘i, December 2, 2019.

                                   PAUL S. AOKI
                                   Acting Corporation Counsel

                                   By: /s/ Mitsuko Takahashi
                                       TRACY S. FUKUI
                                       MITSUKO TAKAHASHI
                                       Deputies Corporation Counsel
                                        Attorneys for Defendants
                                        CITY AND COUNTY OF HONOLULU,
                                        JONATHAN FRYE, DYLAN SHATTO,
                                        MARVIN PARENGIT, AND BARBARA
                                        DELAFORCE


  APPROVED AND SO ORDERED.

        DATED: December 3, 2019 at Honolulu, Hawai'i.




                                         /s/ Derrick K. Watson
                                         Derrick K. Watson
                                         United States District Judge




  Iris Sanchez, et al. v. City and County of Honolulu, et al. Civil No. CV19-00072
  DKW/WRP; Stipulation for Dismissal With Prejudice of All Claims and All
  Parties and Order
                                           -3-
